Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports dated February24, 2011, relating to the consolidated financial statements and consolidated financial statement schedules of Manpower Inc. and subsidiaries (the “Company”), and the effectiveness of the Company’s internal control over financial reporting, appearing in and incorporated by reference in the Annual Report on Form10-K of the Company for the year ended December31, 2010. /s/ Deloitte & Touche LLP Milwaukee, Wisconsin May 18, 2011
